Citation Nr: 1438875	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that were issued in January 2011 and July 2011.  The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.


FINDINGS OF FACT

1.  The Veteran's PTSD with depressive disorder has resulted in no more than occupational and social impairment with reduced reliability and productivity.

2.  The evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD with depressive disorder have not been met for the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in letters dated November 2010 and February 2011.

With regard to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records, VA treatment records, a non-VA medical opinion, and other third party statements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013).  The results of a September 2012 Social Security Administration (SSA) inquiry indicate that the Veteran is in receipt of benefits from the SSA, but that these benefits are not related to a disability.  The Board finds, therefore, that the Veteran's SSA records are not relevant to the present appeal and there is no duty to obtain them.

Also concerning VA's duty to assist, the Board notes that VA sent to the Veteran Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, as an attachment to the aforementioned February 2011 notice letter.  In a June 2013 statement, the Veteran's representative noted that the Veteran submitted a completed Form 21-8940, but VA has not listed that document as evidence.  The Veteran's representative stated that it would look into re-submitting this form.  To date, this form has not been submitted, however, the Veteran separately has provided relevant information concerning his work history as would be on this form and attempts to have it completed are unnecessary.  The Veteran has not identified any other outstanding evidence that is pertinent to the issues being decided herein.  

Also pursuant to the duty to assist, VA provided examinations and obtained opinions in December 2010, April 2012, January 2013, and May 2013 to evaluate the nature and severity of the Veteran's psychiatric disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The Board finds that the examinations and accompanying opinions are adequate and probative as they are based on review of the Veteran's medical history and supported by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board acknowledges the Veteran' March 2011 statement in which he asserted that a VA clinician who examined him did not give him a fair evaluation because VA treatment records dated from 2005 were not considered.  The Board finds that it is reasonable to presume that the examination referenced by the Veteran is the VA examination that was provided in December 2010.  Review of the December 2010 examination report shows that the examining clinician reviewed the Veteran's claims file and medical records before offering an opinion.  Thus, the relevant information was considered, and the examination report is adequate and probative.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ in August 2013, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the present claim based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claim

The Veteran contended during his August 2013 hearing that the symptoms of his psychiatric disability approximate a rating of 70 percent.  By way of background, the RO granted service connection for PTSD with depressive disorder in a February 2006 rating decision and assigned a 30 percent rating, effective February 17, 2005.  The Board notes that the Veteran neither expressed disagreement with this decision nor was any new and material evidence received by VA within one year of the decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).  As such, the decision was final when the Veteran filed a claim for an increased rating in October 2010.  In January 2011, the RO issued the rating decision that led to the present appeal and in which it increased the Veteran's rating to 50 percent, effective October 28, 2010.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  For example, a GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

In April 2010, a VA clinician conducted a depression screening of the Veteran, during which he indicated that he felt down, depressed, or hopeless more than half the days.  He related this symptom to his estrangement from his siblings since his mother's death during the previous year.  The clinician's assessment was "situational depression."  These records document the Veteran's denials of anhedonia and suicidal ideation.

In his October 2010 claim for an increased rating, the Veteran reported an increase in the frequency of his social anxiety.  He reported that he continued to have difficulty in movie theaters because he has to sit with his back against a wall, was having problems with his interpersonal relationships, and retired because he could not handle the pressures of his job.  Similarly, in a statement received by VA in November 2010, the Veteran reported that he turned down a promotion at work and, because of his anxiety, he retired two years before he was eligible for retirement due to age.  He reported that his symptoms have affected his personal relationships with close family and friends because he does not feel comfortable discussing his problems with them, and indicated that he has experienced sleep impairment due to PTSD and his service-connected tinnitus.

VA provided an examination in December 2010.  The accompanying examination report documents the Veteran's report of occasional sad mood, but that he did not indicate prolonged periods of depressed mood.  He denied feelings of hopelessness/helplessness and suicidal ideation.  The examiner reported that the Veteran did not have a history of suicide attempts nor did he have a history of violence/assaultiveness.

He presented with fair energy, self-esteem, and impulse control; unremarkable psychomotor activity, speech, and thought content; cooperative attitude; the ability to maintain minimum personal hygiene, engage in activities of daily living, and manage his financial affairs; and normal remote, recent, and immediate memory.  He was negative for delusions and hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts.  His orientation was intact to person, time, and place.  The reporter noted nothing negative concerning his judgment and insight, and it was noted that the Veteran does not have sleep impairment.  However, the following was noted: constricted affect; negative mood; short attention span; rambling thought process; and inappropriate behavior, such as verbal outbursts.

With regard to his social functioning, the examiner noted that the Veteran was divorced and lives alone, was estranged from his siblings, and had strained relationships with his two adult children.  The Veteran also reported, however, that he reconnected with his son and that they have gone trapshooting and hunting.  With regard to his occupational functioning, the Veteran reported that he retired in September 2010 due to poor stress tolerance.

The examiner assigned a GAF score of 60 and stated that the Veteran's overall level of functioning appeared to be similar to that of his last VA examination, which was conducted in June 2005.  The examiner indicated that the Veteran's PTSD has not produced total occupational and social impairment; deficiencies in areas such as judgment, thinking, family relations, work, mood, or school; or reduced reliability and productivity.  The examiner concluded that the Veteran's psychiatric disability has been productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with generally satisfactory functioning.  In support of this conclusion, the examiner noted the following pertinent symptoms: weekly combat-related nightmares; weekly intrusive thoughts of combat, often triggered by news events; avoidance of thinking/talking about combat events; avoidance of veterans service organization activities; feelings of detachment; irritability/temper outbursts; hypervigilance; and early retirement due to poor stress tolerance.

In the report of an April 2011 examination that was conducted to assess the effect of the Veterans' service-connected disabilities on his ability to work, it was reported that the Veteran was divorced and had poor relationships with his children, but had a girlfriend.  The examiner noted that the Veteran was alert and oriented, and demonstrated grossly normal speech and cognition.

In May 2011, non-VA physicians Drs. G.K. and J.Z. submitted a letter in support of the present claim based on a February 2011 evaluation of the Veteran.  In this letter, Drs. G.K. and J.Z. recount the Veteran's report of his symptoms.  Specifically, the physicians indicate that the Veteran reported severe problems with affect management; severe anxiety and depression; daily nightmares with panic attacks upon waking; night sweats with jerking and twitching; flashbacks and daily intrusive thoughts about in-service traumas; survivor's guilt; daily memory loss; an inability to concentrate that has resulted in problems starting or completing projects; obsessive/repetitive thoughts; sleep impairment; diminished interest in activities he used to enjoy, such as hunting and fishing; an inability to tolerate work-related stressors; aggressive behavior toward others, such as "barking" at his coworkers; impulse control problems; estrangement from his family with the exception of one brother; and social avoidance, generally.  With specific regard to his social functioning, the clinicians documented the Veteran's report that he avoids confrontations and has had an "on again/off again" relationship with his girlfriend because he cannot tolerate the presence of her or her son.  He denied suicidality.

Based on the Veteran's reports and further examination, Drs. G.K. and J.Z. concluded that the Veteran's symptoms have had a significant effect on his ability to cope with life effectively.  They opined that the Veteran's PTSD symptoms appear to cause significant distress and impairment.

In April 2012, the Veteran was afforded another VA examination.  The examination report includes a list of PTSD symptoms for evaluation and the examiner noted that the Veteran demonstrated the following: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; impaired impulse control, which pertains to the Veteran's report that he worries about losing control of his temper although he does not actually lose control of his temper; and feelings of guilt or worthlessness.  The examiner indicated that there were no other symptoms that may be attributed to the Veteran's psychiatric disability that were not listed.

Additionally, the examiner indicated that the Veteran did not demonstrate the following: suspiciousness; panic attacks that occur at least weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impairment of short- and long-term memory, such as retention of only highly learned material while forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes and communication; inability to establish and maintain effective relationships; suicidal ideation; compulsive rituals or obsessive thoughts that interfere with routine activities; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and feelings of hopelessness.

Again, the Veteran reported that he has not spoken to his siblings since his mother died, which the record indicates occurred two to three years prior to the examination.  He explained during the April 2012 examination that he was estranged from one sibling because that sibling thought the Veteran put their mother in a nursing home, and there was a dispute regarding a life insurance policy.  After these incidents, the Veteran vowed to never talk to them again.  Also concerning his personal relationships, the Veteran reported again that he was in an "on again/off again" relationship and that the distance of their residences-40 miles-contributed to some of their discord.  He reported that he had occasional contact with a former classmate.

The examiner diagnosed the Veteran with chronic PTSD with depressive features, assigned a GAF score of 52, and concluded that the Veteran's diagnosed psychiatric disability has been productive of occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran exhibits problems with reduced reliability associated with low mood and irritability, and opined that it is likely that the Veteran has poor stress tolerance.  The examiner also opined that the Veteran likely experiences intermittent problems with productivity associated with reduced mental stamina and low energy, which are both affected by disrupted sleep, and noted the Veteran's limited interaction with his family.

In January 2013, a VA clinician reviewed the April 2012 examination report to assess the functional limitations of the Veteran's PTSD, such as the Veteran's employability.  The January 2013 examiner noted "mild intermittent impairment" with regard to the Veteran's reliability and productivity; "mild impairment with intermittent moderate impairment" with regard to his concentration, ability to interact with supervisors, and mood; "moderate impairment" with regard to his ability to interact with coworkers; "no significant impairment" with regard to his judgment; "no impairment" with regard to his ability to follow directions, abstract thinking, and self-care; and "no impairment associated with PTSD" with regard to his short-term memory.

In a statement dated March 2013, the Veteran's representative contended that the examiner who conducted the April 2012 VA examination stated that the main impact on the Veteran's ability to work is his PTSD.  Review of the report reveals, however, that the examiner made note of the Veteran's reports in which the Veteran relates his retirement and his PTSD symptoms.  The examiner merely noted the Veteran's difficulties at work and indicated that the Veteran's symptoms have been productive of occupational and social impairment with reduced reliability and productivity.  In addition, although these levels of impairment were listed as options, the examiner did not report severe or total occupational impairment.

In the report of a May 2013 VA examination, an examiner noted that the Veteran's PTSD symptoms were not of such severity as to preclude him from working, placing emphasis on the fact that the Veteran was offered a promotion before he retired.  The examiner stated that poor coping skills would limit the Veteran's ability to tolerate stress and interact appropriately with others in a work setting, and the Veteran's symptoms of reduced concentration and short-term memory would limit his productivity and efficiency.  The examiner indicated, however, that the Veteran appeared capable of working in a low-stress capacity with limited interpersonal interaction.  Review of the May 2013 examination report shows that the Veteran presented with symptoms that were similar to his presentation at the April 2012 examination.  However, unlike in April 2012, the May 2013 examiner indicated that the Veteran did not demonstrate depressed mood, anxiety, or impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner documented the Veteran's report that he questioned whether he felt depressed and did not have feelings of hopelessness in addition to the Veteran's denial of suicidal ideation.

The examiner assigned a GAF score of 60 and concluded that the Veteran's symptoms have been productive of occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's profile indicates that he may lack ego strength and be overly critical, which may lead him to exaggerate his level of distress, perhaps as a "cry for help."

In a June 2013 statement, the Veteran's representative indicated that the Veteran is shy and suspicious of others, and that these qualities have prevented the Veteran from fully disclosing the level of his mental health issues.  First, the representative is not shown to possess the credentials to validly describe the behavioral consequences of particular symptoms.  Second, the Board finds it probative that while the Veteran's representative has indicated that the full severity of the Veteran's disability may not be reflected in the Veteran's own reports, the examiner who conducted the May 2013 examination noted indicators of symptom exaggeration.

In an August 2013 statement and during the August 2013 hearing, the Veteran and his representative contended that the Veteran's symptoms approximate a rating of 70 percent based on results obtained via a VA evaluation builder tool in which the Veteran's representative input symptoms that were reported during the April 2012 examination.  The Board acknowledges this argument, but notes that because most of the value of a medical opinion comes from its reasoning, the evaluation builder tool is less probative than the remainder of the competent evidence of record because the tool's assessment of the Veteran is without supporting rationale.  Nieves-Rodriguez, 22 Vet. App. at 304 ("[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.").  What is more, the relevant consideration here is not so much the symptoms but their frequency, severity, duration, the length of remissions and the Veteran's capacity for adjustment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (the Veteran's disability picture must be assessed after looking to the frequency, severity, and duration of his impairment).     

Overall, after looking to the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of the evidence demonstrates that disability due to the Veteran's psychiatric disability has not approximated the schedular criteria for a rating in excess of 50 percent.  See id.

The competent evidence of record, which includes the reports of VA examinations conducted between December 2010 and May 2013, shows that the Veteran's psychiatric disability has been productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and occupational and social impairment with reduced reliability and productivity.  The Board finds it highly probative that the examiners who conducted the examinations did not find that the Veteran's disability has resulted in impairment with deficiencies in most areas, or total impairment.  Although the May 2011 letter from Drs. G.K. and J.Z. indicates that the Veteran has experienced significant distress and impairment, the Board finds that "significant" impairment is best approximated by a rating of 50 percent, as it is not representative of moderately severe to severe impairment.  Notably, during the period on appeal, the Veteran was assigned GAF scores of 52 and 60, which are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  At no time during the period on appeal was the Veteran assigned a score between 41 and 50, which is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board acknowledges the April 2012 examination report, which documents the Veteran's report of impaired impulse control and short temper.  This report, however, indicates that he has worried about losing control of his temper, but has not actually lost control of his temper.  The Board notes that the reference to impaired impulse control in the schedular rating criteria indicates that it is characterized by behavior such as unprovoked irritability with periods of violence.  Here, however, the Veteran's impulse control problem is not as severe.  The evidence does not show that his problem has been productive of an outcome as severe as violent behavior, or something similar, because he has not lost control of his temper.  What is more, as stated before, the relevant consideration is the level of impairment shown, not the fulfillment of a representative list of symptoms.  Thus, in light of the foregoing, the Board finds that an increased level of impairment due to impulse control problems has not been shown.

The Board also finds the same with regard to the Veteran's ability to adapt to stressful circumstances.  While it has been reported that the Veteran has experienced difficulty adapting to stress, the evidence fails to show that this difficulty has contributed to deficiencies in most areas.  Similarly, the evidence shows that the Veteran has demonstrated difficulty in establishing and maintaining effective work and social relationships, but has not demonstrated an inability to do so.  While he reported that he found it hard to relate to younger coworkers, the evidence fails to show that he was unable to work with them.  Specifically, the Board notes the January 2013 VA opinion that indicates that the Veteran has demonstrated "moderate impairment" with regard to his ability to interact with coworkers.  In addition, the Board finds the Veteran's report that he was offered a promotion before he retired, the January 2013 report that he has demonstrated "mild intermittent impairment" with regard to reliability and productivity, and the January 2013 report that he has demonstrated "mild impairment with intermittent moderate impairment" with regard to his ability to interact with supervisors highly probative in finding that the level of the Veteran's occupational impairment does not rise to the level contemplated by a 70 percent rating.

With regard to the Veteran's social functioning, the Board finds it highly probative that the Veteran has been in a relationship for a number of years, his strained relationship with his siblings is partially due to interfamily disputes, and a May 2013 VA examination report documents his report that he has a friend with whom he goes trapshooting and hunting.  Thus, the evidence fails to show that the Veteran is unable to establish and maintain effective relationships.

Overall, the Board finds that the Veteran's symptoms do not approximate the schedular criteria for a rating in excess of 50 percent for the period on appeal.  See id. at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability since the criteria for evaluating mental disorders consider the level of impairment rather than specific symptoms, and notably, the schedular criteria also contemplate levels of impairment that are more severe than what the Veteran has demonstrated.  Thus, the criteria are adequate to evaluate his psychiatric disability and referral for consideration of an extraschedular rating is not warranted.  In addition, the Board finds that referral for extraschedular consideration is not warranted with regard to the combined effect of the Veteran's service-connected disabilities.  See generally Johnson v. McDonald, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) (holding that 38 C.F.R. § 3.321 also entitles a veteran to consideration of the combined effect of all of the veteran's service-connected disabilities in determining whether referral for extraschedular evaluation is appropriate).

III.  Entitlement to a TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, however, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).

Here, the Veteran's service-connected disabilities are PTSD with depressive disorder (50 percent) and tinnitus (10 percent), and the Veteran's combined evaluation is 60 percent for the period on appeal.  As stated previously, the Veteran has contended that he retired due to symptoms of his PTSD, and has not contended the same with regard to tinnitus.

The Veteran reported during an April 2011 VA examination that he worked as a sheet metal inspection foreman for thirty years until eight months prior to the examination.  He stated that this was a primarily sedentary job and, before retiring, he isolated himself from others at work.  The report of a September 2012 examination indicates that the Veteran does not have any work limitations related to either his service-connected or nonservice-connected conditions.  As acknowledged previously, a VA examiner provided an opinion in January 2013 and noted "mild intermittent impairment" with regard to the Veteran's reliability and productivity; "mild impairment with intermittent moderate impairment" with regard to his concentration, ability to interact with supervisors, and mood; "moderate impairment" with regard to his ability to interact with coworkers; "no significant impairment" with regard to his judgment; and "no impairment" with regard to his ability to follow directions and abstract thinking.  This examiner concluded that it is less likely as not that the Veteran is unemployable due to his PTSD.

The examiner who provided an opinion in May 2013 noted that the longevity of the Veteran's employment before retirement provides strong evidence against the notion that he is unemployable.  This examiner indicated that symptoms of the Veteran's psychiatric disability are not of such severity as to preclude him from working, placing emphasis on the fact that the Veteran was offered a promotion before he retired.  While the May 2013 examiner stated that poor coping skills would limit the Veteran's ability to tolerate stress and interact appropriately with others in a work setting, and the Veteran's symptoms of reduced concentration and short-term memory would limit his productivity and efficiency, the evidence fails to show that the Veteran is unable to secure and follow a substantially gainful occupation due to his psychiatric disability.  Overall, notwithstanding the Veteran's reports that he experienced difficulty at work prior to his retirement, the Board finds that the majority of the evidence of record fails to show that the Veteran's service-connected disabilities have rendered him unemployable.

The Board finds, therefore, that it has not been shown that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, and thus, does not meet the criteria for a TDIU.  




	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 50 percent rating for PTSD with depressive disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


